Citation Nr: 0737172	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 11, 1976 to 
November 23, 1976.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (the RO).

Procedural history

The veteran's initial claim of entitlement to service 
connection for a right knee disability was denied by the RO 
in a rating decision dated June 1987.  By letter dated June 
16, 1987, the RO informed the veteran that his claim for 
entitlement had been denied.  He did not appeal.  

In a May 1995 rating decision, the veteran's request to 
reopen his claim for service connection for a right knee 
disability was denied for lack of new and material evidence 
to support the claim.  The veteran disagreed and timely 
appealed.  In a March 1997 decision, the Board denied the 
veteran's claim.  The veteran did not appeal the Board's 
decision.

The RO denied the veteran's request to reopen the claim in 
the August 2005 rating decision which forms the basis for 
this appeal.  The veteran disagreed and timely appealed.  In 
an August 2007 hearing at the RO before the undersigned 
Veterans Law Judge (VLJ), the veteran and his representative 
presented evidence and testimony in support of the veteran's 
request to reopen his service connection claim.  A transcript 
of that hearing has been associated with the veteran's claims 
folder.


During the August 2007 hearing, the undersigned VLJ granted 
the veteran's motion for a 90 day period in which to provide 
additional evidence in support of his claim.  In October 
2007, the veteran's representative submitted additional 
medical evidence, which will be discussed below.

As will be explained below, the Board is reopening the 
veteran's claim.  The issue of entitlement to service 
connection for a right knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 1997 decision, the Board denied the veteran's 
claim for service connection for a right knee disability.

2.  Evidence submitted since the March 1997 Board decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1997 Board decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has been received and the claim 
of entitlement to service connection for a right knee 
disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks service connection for a right 
knee disability which he claims he injured during service.  
Implicit in the veteran's presentation is the contention that 
he has submitted additional evidence since the last denial of 
his right knee claims which is new and material and therefore 
serves to reopen the claim.  

As was described in the Introduction, the claim was 
previously finally denied in a March 1997 Board decision.  
Before considering the claim on the merits, the Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board will first discuss certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2007).  

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. 
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The Board observes that the veteran was notified in an 
October 2005 letter that there had been a previous denial of 
a claim for service connection for a right knee disability, 
that the decision was mailed on June 16, 1987, that the 
appeal period had expired and that the decision was final.  
The October 2004 letter also informed the veteran:

In order for us to reconsider this issue, you must 
submit new and material evidence.  To qualify as 
new, the evidence must be in existence and be 
submitted to VA for the first time.  In order to be 
considered material, the additional existing 
evidence must pertain to the reason your claim was 
previously denied.  Your claim was previously 
denied because your right knee condition existed 
prior to service and no aggravation was showing 
during duty.  Therefore, the evidence you submit 
must relate to this fact.  New and material 
evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot 
simply be repetitive or cumulative of the evidence 
we had when we previously decided your claim.

See the October VCAA letter, at pages 1 and 2.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.

Additionally, the veteran was informed in the October 2005 
letter of the typical kinds of evidence that could be used to 
support the claim, such as medical records, a statement from 
his doctor, his statements and statements of others who could 
observe his symptoms.  These notices satisfy the VCAA 
obligation to inform a claimant of the evidence required to 
substantiate a claim. 

The veteran was further informed in that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim.  The veteran was also informed that 
VA would obtain records such as records held by Federal 
agencies, including service records and VA medical records, 
employment records, and private medical records so long as he 
provided sufficient information to allow VA to obtain them.

The October 2005 letter told the veteran that if he knew of 
or had any additional information or evidence to send it to 
VA or to let VA know about it.  In essence, the veteran was 
asked to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, were rendered moot via the RO's denial of 
service connection.  In other words, any deficiency of 
advisement as to those two elements was meaningless, because 
a disability rating and effective date were not assigned in 
the absence of service connection.  The veteran's claims of 
entitlement to service connection were denied based on 
element (3), a connection between the veteran's current 
disabilities and his active duty service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  Moreover, the veteran was specifically informed of 
elements (4) and (5) in a July 2007 Dingess letter from the 
RO.





Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. 
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony at a hearing 
before the undersigned VLJ.    

The Board further notes that the veteran has submitted an 
August 2007 medical opinion from Dr. A.R. in support of his 
claim, and he has waived his right to agency of original 
jurisdiction consideration of the claim in conformance with 
38 C.F.R. § 20.1304 (2007).

The Board will proceed with a determination as to whether new 
and material evidence has been submitted which is sufficient 
to reopen the claim of entitlement to service connection for 
a right knee disability.



Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). In VAOPGCPREC 3-2003, VA's General Counsel noted that 
"[u]nder the language of [38 U.S.C. § 1111], VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2007).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 
4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  As is noted in the Introduction, the 
veteran's request to reopen his claim for entitlement to 
service connection for a right knee disorder in August 2005.  
Thus, the claim will be adjudicated by applying the revised 
section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The relevant evidence of record at the time of the March 1997 
Board decision included the veteran's service medical 
records, including records of a November 1976 Medical Board; 
post-service medical records; and lay statements.

The veteran's initial claim was denied in a June 1987 rating 
decision in which the RO determined that the veteran's right 
knee condition existed prior to service and that there was no 
evidence of aggravation during active duty.  

The veteran next attempted to reopen his claim in February 
1994.  In essence, he contended that his knee was injured in 
an in-service fall, resulting in a complete meniscus tear, 
which had not existed on enlistment.  The RO declined to 
reopen the claim, and the veteran appealed to the Board.  

In its March 1997 decision,  the Board determined that no new 
and material evidence had been submitted, discounting the 
veteran's statements and the lay statements of his 
acquaintances.  In essence, the Board determined that what 
was lacking was competent medical evidence which indicated 
that the veteran's knee disability had been incurred or 
aggravated in service.     

Newly submitted evidence

Evidence which has been added to the record since the Board's 
March 1997 decision will be discussed in the analysis which 
immediately follows.

Analysis

Since the March 1997 Board decision, the veteran has added to 
the record, inter alia, an August 2005 medical record from 
Dr. A.R. and an August 2007 medical opinion from Dr. A.R.  
For reasons expressed immediately below, the Board finds that 
this newly submitted evidence is sufficient to reopen the 
claim.  

The veteran's claim has been denied in the past because the 
medical evidence then of record demonstrated that the 
veteran's claimed right knee disability pre-existed his 
active duty service and that the pre-existing knee condition 
was not aggravated during active duty service.  

The newly submitted evidence includes an August 2007 medical 
opinion of Dr. A.R. who stated that he reviewed the veteran's 
service medical records and the records of the veteran's 
August 2005 arthroscopy he performed and concluded that:

In my best medical opinion, it is my firm belief 
that [the veteran] did sustain a complete ACL tear 
in the summer of 1976 which contributed to his 
being discharged from the armed services for 
physical disability in November of 1976.

The Board notes that for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is presumed.  
See Justus, supra.  For that reason, the Board finds that 
there is new and material evidence sufficient to reopen the 
case, because Dr. A.R.'s statement is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  

The Board wishes to make clear that such evidence, although 
adequate for the limited purpose of reopening the claim, may 
not be sufficient to allow a grant of the benefits sought.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

The claim of entitlement to service connection for a right 
knee disability is therefore reopened based upon the receipt 
by VA of new and material evidence.



Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on the merits. 

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The Board concludes as to this issue that there are several 
areas in need of evidentiary development.  These will be 
discussed in the REMAND section below.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee disability 
is reopened; to this extent only, the appeal of this issue is 
allowed




REMAND

For the reasons expressed below, the Board finds that the 
issue on appeal must be remanded for additional evidentiary 
and procedural development.

As was noted in Dr. A.R.'s August 2007 medical opinion, the 
veteran was assessed during service, after complaints of pain 
for many months, with patellar subluxation and a possible 
medial meniscal injury.  An Army medical board determined 
that the veteran's condition existed prior to service and was 
not aggravated thereby.

The veteran insists that he injured the knee in a fall during 
service.  Indeed, nothing in the veteran's induction physical 
indicates that he had a right knee condition.  In addition, 
Dr. A.R. "firmly believes" that the veteran's right knee 
condition started during service.

Also of significance is a January 12, 1982 medical history 
note which indicates that the veteran was working for a 
construction company in January 1982 when he slipped from a 
roof and fell into a piece of plywood, hitting his knee.  
Thus, the evidence is that the veteran was able to work as a 
construction worker for years after service.  

Given this somewhat conflicting medical history, the Board 
finds that further evidentiary development is required.  
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran in 
writing and request that he submit a 
specific description all treatment to his 
right knee.  The veteran's response should 
be associated with his claims folder.  If 
the veteran does not respond, this should 
be documented in the VA claims folder.
VBA should then take steps to obtain any 
such records which are identified by the 
veteran and are not part of the record, 
and associate them with the veteran's VA 
claims folder.

2.  After completion of the foregoing 
development, VBA should provide the 
veteran's claims folder to an appropriate 
medical practitioner, who should review 
the veteran's folder and render an opinion 
regarding the etiology of the veteran's 
current right knee condition, including 
whether the veteran's right knee condition 
began before, during or after his military 
service.  If the review determines that 
the right knee condition pre-existed 
service, an opinion should be rendered as 
to whether such right knee condition was 
aggravated during or due to service.  A 
report should be prepared and associated 
with the veteran's VA claims folder.  

3.  After undertaking any further 
evidentiary and/or procedural development 
which it deems to be necessary, VBA should 
adjudicate the veteran's claim of 
entitlement to service connection for a 
right knee disability.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


